Citation Nr: 0504741	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  99-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for coronary artery disease with arteriosclerosis, 
status post coronary artery bypass graft, as of March 1, 
1998.

2.  Entitlement to a disability rating greater than 10 
percent for hypertension as of January 12, 1998.

3.  Entitlement to special monthly compensation by reason of 
need for regular aid and attendance or by reason of being 
permanently housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from October 1944 to 
November 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In pertinent part, an April 1998 RO rating 
decision assigned a 30 percent rating for coronary artery 
disease with hypertension and arteriosclerosis, status post 
coronary bypass grafting x 5.  A March 2003 RO rating 
decision denied entitlement to special monthly compensation 
by reason of need for regular aid and attendance or by reason 
of being permanently housebound.  In an April 2003 rating 
decision, the RO assigned a separate 10 percent evaluation 
for hypertension effective January 12, 1998.  The Board 
remanded these issues to the RO in August 2004 for 
consideration of additional issues.

The Board notes that, in an Informal Hearing Presentation 
dated January 2005, the veteran's representative appears to 
argue that the veteran is unemployable as a result of his 
service connected disabilities.  The Board refers a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disability (TDIU) to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's coronary artery disease, status post 
coronary artery bypass graft times 5, is manifested by a 
workload of greater than 5 MET's, a left ejection fraction of 
at least 55%, and no evidence of congestive heart failure.

2.  The veteran's hypertension is manifested by diastolic 
pressure predominantly less than 110 and systolic pressures 
predominantly less than 200.  

3.  The veteran's service connected disabilities do not 
render him so helpless as to require the need for aid and 
attendance of another, and he does not have at least one 
service connected disability rated as 100 percent disabling 
to be considered for housebound benefits.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
coronary artery disease with arteriosclerosis, status post 
coronary artery bypass graft, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.104, Diagnostic 
Code 7005 (2004).

2.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).

3.  The criteria for entitlement to special monthly 
compensation due to the need for aid and attendance or by 
reason of being housebound have not been met.  38 U.S.C.A. 
§ 1114, 5107 (West 2002); 38 C.F.R. § 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

The veteran claims entitlement to VA compensation benefits.  
Initially, the Board notes that the provisions of the 
Veteran's Claims Assistance Act of 2000 (VCAA) were enacted 
into law during the pendency of this appeal.  In pertinent 
part, this law defines VA's notice and duty to assist 
requirements in the development of certain claims for 
benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 (West 
2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

By letter dated September 17, 2002, the veteran was advised 
of the relative duties on the part of himself and VA in 
developing his claims, and the types of evidence and/or 
information deemed necessary to substantiate his claim for 
aid and attendance and/or housebound benefits.  This letter 
included sections entitled "What Must the Evidence Show to 
Establish Entitlement," "What Additional Information Or 
Evidence Do We Still Need From You," "What Can You Do To 
Help With Your Claim," "When And Where Do You Send The 
Information Or Evidence," "What Has Been Done To Help With 
Your Claim," and "Do You Have Questions Or Need 
Assistance."  This letter also specifically informed the 
veteran to "tell us about any additional information or 
evidence that you want us to try to get for you" or to send 
in the additional information or evidence directly himself.  
On January 27, 2003, the RO sent the veteran another letter 
advising him of additional development conducted by the RO, 
and that he could still submit any additional evidence he 
wanted the RO to consider in making his decision.  Throughout 
the appeal, the veteran has been provided Statements of the 
Case (SOC's) and Supplemental Statements of the Case (SSOC's) 
notifying him of the evidence obtained and reviewed in 
deciding his claim, the applicable legal standards, and the 
Reasons and Bases for denying his claims.  Based upon the 
above, the Board finds that VA has satisfied the duty to 
notify content requirements of both 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1).

The veteran received his VCAA letter on his claim for aid and 
attendance benefits prior to the initial AOJ determination.  
He did not receive a pre-adjudicatory notice on the increased 
rating claims due to impossibility as the section 5103 
provisions did not become law until after the initial AOJ 
decision.  In Pelegrini II, the CAVC noted that the VCAA 
timing requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision was nullified.  Rather, the issue turned on whether 
any deviation from the orderly process of the appeal would 
result in any prejudicial effect to the claimant.  The 
primary prejudicial effect identified by the CAVC appears to 
be its concern that, had a claimant been provided a VCAA 
notice prior to an initial AOJ adverse determination, the 
claimant might have been able to present or point to evidence 
that could have resulted in a grant of the claim.  See Huston 
v. Principi, 17 Vet. App. 195, 203 (2003).  

In the claim at hand, the veteran has actively submitted his 
private clinic records or otherwise advised the RO of all 
available evidence.  The RO has obtained all private and VA 
records identified by the veteran, and provided him multiple 
VA examinations.  On July 28, 2004, the Board granted the 
veteran's motion to advance his case on the docket for good 
cause.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).  Unfortunately, the Board was required to 
remand these claims in August 2004 for procedural 
deficiencies and issuance of an SSOC per 38 C.F.R. 
§ 19.31(b)(1).  In November 2004, the veteran submitted the 
following statement with regard to development of his case:

I have reviewed the Supplemental Statement of 
the [C]ase dated 11-08-04.  I have no 
additional evidence to submit.

Since I do not plan to submit additional 
evidence, I do not wish to wait 60 days for 
further action on my appeal.  I request the 
Nashville VA Regional Office take immediate 
action to certify my appeal and forward my file 
to the Board of Veterans Appeals (BVA) in 
Washington D.C. so the BVA can reach a decision 
on my case.

On this record, the Board finds that any defect with respect 
to the VCAA timing and/or content requirements in this case 
would be harmless error.  See 38 C.F.R. § 20.1102 (2004) (an 
error or defect by the Board which does not affect the merits 
of the issue or the substantive rights of a claimant will be 
considered harmless error and not a basis for vacating or 
reversing a decision).  Furthermore, a remand on the basis of 
a theoretical due process deficiency would be against the 
expressed wishes of the veteran to proceed with his case and 
the reasons underlying the docket advancement of his case.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained the veteran's service 
medical records and private clinic records.  In addition, VA 
obtained medical examinations and opinions as necessary to 
substantiate the claim.  An examination conducted in January 
2004 provided opinion that any further examination of the 
veteran was medically contraindicated due to his quadriplegic 
state and complications thereof.  The examiner also provided 
opinion that a current estimate of the veteran's workload 
capacity expressed in MET's was impossible due to his 
bedridden status, but a previous examination prior to the 
onset of quadriplegia did provide a MET's estimation based 
upon results of a thallium stress test.  The veteran's 
representative has argued that the VA examination reports are 
inadequate as they do not include opinion as to whether the 
veteran's service connected disabilities render him 
unemployable.  See Informal Hearing Presentation dated 
January 21, 2005.  The veteran's unemployability due to 
service connected disability is not directly at issue in this 
case, and a claim of entitlement to TDIU has been referred to 
the RO for appropriate action.  The Board, therefore, finds 
that the examination reports of record are adequate for 
rating purposes.  Based upon the above, the Board also finds 
that VA has satisfied the duty to assist requirements of the 
VCAA.

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

II.  Factual summary

The veteran claims that his coronary artery disease and 
hypertension are more disabling than reflected in his 
disability ratings.  He also claims that his service 
connected disabilities render him housebound and/or in need 
for regular aid and attendance.  Service connection is in 
effect for coronary artery disease (CAD) and 
arteriosclerosis, status post coronary artery bypass grafting 
(CABG) x 5, rated as 30 percent disabling; and hypertension 
rated as 10 percent disabling.  He is also assigned non-
compensable ratings for his service connected atrophic 
rhinitis, syncope, Paget's Disease, graft site scar extending 
from the left medial mid-thigh to the distal left lower leg, 
and graft site scar of the right lower leg.  He has a 
combined 40 percent rating for his service connected 
disabilities.  See 38 C.F.R. § 4.25 (2004).

Briefly summarized, a final Board decision dated March 1981 
established that the veteran's cardiovascular disease was 
manifested by hypertension, angina pectoris, bradycardia, 
generalized arteriosclerosis and history of myocardial 
infarction; the combined effect which did not preclude 
ordinary manual labor.  A July 1980 letter from Lee G. 
Durham, Jr., M.D., had provided opinion that the veteran had 
been totally disabled due to hypertension, Paget's disease of 
bone, recurrent renal stones, chronic renal disease secondary 
to malaria, and progressive degenerative L-S arthritis with 
disc disease.  

In pertinent part, the veteran's subsequent private and VA 
clinic records reflect his March 1988 treatment for bilateral 
open angle glaucoma manifested by significant left eye visual 
field loss, and moderate visual field loss of the right eye.  
An August 1988 VA examination report included the following 
diagnosis:

Essential hypertension associated with an 
abnormal electrodiag[nostic] associated with 
chronic stable angina.  These cardiovascular 
conditions significantly impair the veteran's 
performance in and out of the home and 
significantly impair all of the veteran's 
activities of daily living.  Ongoing followup 
of his hypertension and followup of his angina 
will be required indefinitely and 
visualization of his coronary arteries in 
anticipation of coronary bypass surgery must 
and will remain an ongoing consideration in 
this man.

Thereafter, the veteran reportedly had a "benign stress 
test" with Dr. Joseph DeLeese in 1993.  In 1996, he reported 
progressive symptoms of exertional dyspnea and epigastric 
discomfort with a stress test, performed at Jellico Community 
Hospital, showing evidence of ischemia when the heart rate 
was only 92.  His clinic records reported blood pressure 
readings with systolic pressure of 185 or below, and 
diastolic pressure of 94 or below.  His hypertension was 
otherwise described as "controlled" with medications.  He 
was admitted to Methodist Medical Center in January 1997 to 
undergo cardiac catheterization due to increasing episodes of 
retrosternal chest pain.  His catheterization demonstrated 
significant severe, diffuse coronary artery disease with 
surgical revascularization recommended.  He subsequently 
underwent coronary artery bypass surgery described as 
follows:

Coronary artery bypass time five: Left 
internal mammary artery to left anterior 
descending artery; reverse saphenous vein 
graft aorta to diagonal one; reverse saphenous 
vein graft aorta to obtuse marginal two; 
reverse saphenous vein sequential Y-graft from 
the aorta to the diagonal one; reverse 
saphenous vein graft aorta to obtuse marginal 
two; and reverse saphenous vein sequential Y-
graft from the aorta to the acute marginal 
branch of the right and the distal right 
coronary artery.

A February 25, 1997 follow-up consultation with Brenda K. 
Peabody, M.D., noted that the veteran's prescription of 
Cardizam was increased due to "some hypertension."  At that 
time, he had a blood pressure reading of 172/74 with a 
notation that hypertension could possibly be contributing to 
peripheral edema with "some high blood pressure readings."  
A consultation with Wendell Lawson, M.D., F.A.C.C. on April 
2, 1997 reported that the veteran was doing "quite well" 
with no complaints of chest pain or dyspnea.  At that time, 
his blood pressure reading was 122/76.  He was given an 
impression of satisfactory progress from CABG x5 with 
essential hypertension in "excellent control."  On April 4, 
1997, Dr. Lawson wrote the following opinion regarding the 
veteran's employment limitations:

[The veteran] recently underwent coronary 
bypass grafting on 01/17/97.  He has made an 
excellent recovery from his surgery.  I 
believe it is safe for him to return to work 
as a Fire Department and/or Police Department 
Dispatcher.  However, he should not lift more 
than 25 pounds.  I do not feel that he is 
ready to return to work as a firefighter at 
this time.  However, I do anticipate that in 
the future, he will be able to resume those 
activities.  Within the next 4-6 weeks, [the 
veteran] should undergo a treadmill stress 
test.  If he is able to do well on the stress 
test, he should be able to return to some 
firefighting activities with restrictions.  
Pending the results of his stress test, I will 
be happy to provide additional information 
thereafter.

A consultation with David McRay, M.D., in May 1997 noted that 
the veteran had returned to work and was walking regularly, 
but continued to have some weakness as well as numbness in 
the left anterior chest wall.  He denied chest pain.  It was 
noted that a previous consultation noted a bruit with a 
recommendation for an ultrasound.  On physical examination, 
he had blood pressure readings of 140/80, 150/74 and 164/82.  
His heart examination was unremarkable, and a bruit was not 
heard.  He was given the following assessments:

1)		Coronary artery disease - Stable.  
Asymptomatic.
2)	HTN - Mild elevation today, but 
reasonably good control recently.
3)		Right inguinal hernia - 
Asymptomatic
4)	Carotid bruit - I cannot appreciate 
this today.  This is asymptomatic.  We 
will obtain ultrasound, as requested by 
Dr. Lawson.

A blood pressure check later in May 1997 demonstrated a 
reading of 144/88.

In June 1997, the veteran presented to Dr. Steve Milligan for 
the purpose of a work physical.  At that time, he reported 
walking 2-3 miles per day without significant shortness of 
breath (SOB).  His physical examination was significant for a 
noticeable systolic murmur, but was otherwise unremarkable.  
His blood pressure measured 130/80.  He moved all of his 
extremities well.  He was given diagnoses of status post 
CABG, HTN (controlled) and right inguinal hernia.  At that 
time, the examiner signed a release for the veteran to return 
to work.

By means of a rating decision dated July 1997, the RO granted 
a 100 percent schedular rating for CAD with hypertension and 
arteriosclerosis, status post CABG x 5, effective January 16, 
1997.  This rating was scheduled to be reduced to a 30 
percent rating on March 1, 1998.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

A July 1997 letter from the City of Jellico notified the 
veteran of his suspension with a recommendation to terminate 
his duties as a Dispatcher/Jailor on the basis of 
psychiatric/psychological disqualification.

In March 1998, the veteran underwent VA arteries and veins 
examination.  He denied any symptoms related to exertion 
following his bypass surgery.  If he took his time, he could 
walk for more than five or six blocks.  The examiner 
indicated that the veteran's symptoms were compatible with 
Class I or II symptoms according to the New York Heart 
Association.  He did have tenderness in the chest 
reproducible by pushing his chest wall.  He also had 
occasional symptoms of dizziness and light-headedness which 
was particularly evident after waking up and initially 
standing up.  His medications included Zocor, Fosinopril, 
Digoxin, Aspirin and eyedrops.  On physical examination, he 
had blood pressures of 156/68 lying down flat, 158/82 sitting 
up, and 156/80 standing up.  His heart rate went up 55 to 65 
when standing up, and his pulse went up to 71 when standing 
up.  He was well-developed, well-nourished and in no acute 
distress.  His examination otherwise revealed no lesions.  
There was normal jugular venous pressure.  He had a 1-2/6 
systolic ejection murmur best heard in the left upper sternal 
border, but otherwise there were no extra sounds.  His point 
of maximal impulse (PMI) was not displaced.  His extremities 
did not demonstrate any edema, and he had 1+ to 2+ pulses 
symmetrical bilaterally.  The following diagnostic and 
clinical test results were reported as follows:

1.	His cardiogram revealed a normal sinus 
rhythm with evidence of old inferior 
wall myocardial infarction and old 
septal myocardial infarction.  He also 
has evidence of left ventricular 
hypertrophy with repolarization 
abnormality.
2.	The chest x-ray did not show any acute 
cardiopulmonary process.

DIAGNOSIS:
1.	Coronary artery disease, status 
post coronary artery disease 
bypass surgery.  He has chest wall 
tenderness secondary to bypass 
scar.
2.	Hypertension.
3.	Status post prostate surgery.
4.	Inguinal or testicular swelling.
5.	The patient has dizziness and light-
headedness which is most bothersome 
when standing up after having been 
lying down flat.  His blood pressure 
did not have any orthostatic changes 
from lying down to standing up 
position.  However, his heart rate 
went up from 55-71 when he stood up 
after lying down flat.  This may be 
evidence of autonomic and nervous 
system dysfunction secondary to his 
old age and arteriosclerosis as 
there is no evidence of dehydration 
by examination.

By means of a rating decision dated April 1998, the RO 
assigned a 30 percent evaluation for CAD with hypertension 
and arteriosclerosis, status post CABG x 5.

An April 1998 echocardiogram conducted by Parkway Cardiology 
Associates, PC, resulted in conclusions of 1) moderate to 
severe left ventricular (LV) hypertrophy, including 
asymmetric septal hypertrophy with a "sigmoid septum" 
configuration; 2) normal LV systolic function and ejection 
fraction; 3) reduced LV diastolic compliance; 4) trace mitral 
regurgitation; 5) focal calcification of aortic valve with 
mild aortic regurgitation; 6) increased gradient across the 
LV outflow tract with peak gradient of 33 mmHg; and 7) trace 
mitral regurgitation.  An exercise dual isotope myocardial 
perfusion scan reported that the veteran exercised on a 
standard Bruce protocol for a total of 9 minutes.  He 
achieved a maximum heart rate of 126 beats per minute which 
was 85% of his predicted maximum heart rate.  He had no EKG 
changes or chest pain.  The imaging results were interpreted 
as showing a very small heart with thick myocardium.  There 
was a predominantly mild to moderate fixed inferior wall 
defect.  No inducible ischemia was seen.  The calculated 
ejection fraction by gated SPECT analysis was 63%.  The 
impressions were 1) small thick ventricle; 2) ejection 
fraction of 63%; and 3) mild to moderate fixed inferior wall 
defect suggestive of previous inferior myocardial infarction.

An August 1998 letter from Dr. Lawson indicated that the 
veteran reported progressive weakness and decreased exercise 
tolerance.  He was unable to take long hikes as he would like 
to, and unable to mow his lawn.  He had some relatively 
constant left subclavian aching discomfort which was non-
radiating, and numbness of the left foot and entire left side 
for the last several weeks.  He reported a recent falling 
spell with normal computerized tomography (CT) scan results 
found by his physician.  Dr. Lawson noted that the veteran 
did "quite well" on his recent stress test, but that his 
diagnostic testing showed findings consistent with 
hypertrophic obstructive cardiomyopathy.  On examination, his 
blood pressure reading was 164/80, pulse was 72, respirations 
were 18.  His weight of 181.5 was an increase of 4.5 pounds 
since the last visit.  His carotid upstroke was brisk.  There 
was transmission of aortic outflow murmur to both carotids 
with no definite bruit noted.  He had no appreciable neck 
vein distention.  His lungs were completely clear.  Cardiac 
examination revealed a regular rate and rhythm with a 2-3/6 
mid to late peaking systolic murmur heard best at the second 
right intercostal space but also along left sternal border to 
the apex.  There only appeared to be transmission to the 
carotids.  He had an S4 gallop but no S3 gallop.  His PMI was 
not displaced.  He had no peripheral edema.  Dr. Lawson 
voiced concern that the veteran's hypertrophic cardiomyopathy 
might be worsening and contributing to decreased exercise 
tolerance.  It was also possible that his Lanoxin 
prescription was exacerbating his symptoms.  Additionally, it 
was noted that patients' with hypertrophic cardiomyopathy 
were more likely to have ventricular arrhythmias, and that 
was potential factor in the veteran's recent sudden falling 
incident.  Another possibility was cerebral vascular disease.

On VA heart examination in August 1998, the veteran denied 
symptoms of exertional chest pain or chest pain suggestive of 
angina since his bypass surgery.  He did have some constant 
left upper chest soreness probably due to the surgical 
procedure.  He carried sublingual nitroglycerin that he had 
not used since his surgery.  He walked about three miles per 
week for exercise decreased from three to four miles, six 
days per week, due to tiredness.  He followed a very strict 
diet.  His medications included Enteric-coated aspirin, 
Simvastin for cholesterol, Monopril for blood pressure, and 
Lanoxin for an unclear reason.  He also took Salsalate for 
arthritis, and eyedrops for glaucoma.  The examiner reviewed 
the April 1998 thallium treadmill results and opined that the 
results were consistent with a standard Bruce protocol 
equivalent of 10 METS.

On physical examination, the veteran had a respiratory rate 
of 20, a pulse of 74, and a blood pressure reading of 165/85.  
He walked approximately 400 feet in the hallway at a good 
pace after which his respiratory rate was 26, pulse was 88 
and blood pressure was 185/70.  He became mildly short-winded 
but recovered quickly on resting.  There was no chest pain.  
His neck demonstrated no bruits with a healed midline 
sternotomy scar noted on the chest.  His lungs were clear to 
auscultation and percussion.  His heart demonstrated regular 
rate and rhythm with no jugular venous distention or gallop.  
There was a grade 3/6 systolic murmur loudest at the apex and 
heard throughout the precordium.  There was no radiation to 
the neck.  Carotids showed good upstrokes with no detectable 
diastolic murmur.  His legs showed no edema.  There was a 
long, thin surgical scar extending from the left medial 
midthigh to the distal left lower leg as well as a scar on 
the left lower one half of the medial right lower leg related 
to the bypass procedure.

An echocardiogram showed sinus bradycardia with a rate of 55 
and first-degree atrioventricular (AV) block.  There was a 
pulse rate (PR) interval of 220 milliseconds.  There were Q 
waves in V1 and V2, which could be consistent with an 
anteroseptal infarct, although this was not noted on the 
thallium study.  There were inverted T waves in the inferior 
and lateral leads.  All of these changes were present on an 
electrocardiogram dated September 1997.  A chest x-ray dated 
March 1998 showed only evidence of a previous cardiac bypass 
procedure.  Cardiac silhouette was noted to be normal in 
size.  No additional diagnostic tests were done.  The 
examiner offered the following diagnoses and comments:

DIAGNOSES:
1.	Atherosclerotic coronary vascular disease 
with three-vessel disease by cardiac 
catheterization, January 1997, status post 
five-vessel bypass procedure, January 1997.
2.	Possible old inferior myocardial infarction 
by thallium studies.
3.	Hypertension

The question of a prior myocardial infarction 
is unclear.  He apparently has never been 
hospitalized for a myocardial infarction.  The 
electrocardiogram is abnormal and shows Q 
waves in the anteroseptal leads, but no 
evidence of an anteroseptal infarct was noted 
on the thallium study and no regional wall 
motion abnormalities were noted on the 
echocardiogram.  The thallium study did show a 
fixed inferior wall defect which could suggest 
inferior infarct.  However, there were again 
no wall motion abnormalities noted in the 
echocardiogram.

A September 1998 examination report by Dr. Lawson reported 
that the veteran denied any real change in his exercise 
level.  His examination findings included a blood pressure of 
137/75 with a carotid ultrasound showing a 40-59% diameter 
stenosis bilaterally.  Dr. Lawson did not have a definitive 
diagnosis to explain the veteran's report of decreased 
exercise tolerance, but continued to suspect left ventricular 
hypertrophy, reduced diastolic compliance and a possible 
significant left ventricular outflow tract gradient.  That 
same month, Dr. Lawson provided the following letter 
outlining his findings:

... Since [the veteran's coronary bypass surgery 
in January 1997], he has done reasonably well, 
until August, 1998, when he developed 
recurrent exertional dyspnea and decreased 
exercise capacity.  An echocardiogram 
performed in April, 1998 showed moderate to 
severe left ventricular hypertrophy, with 
asymmetric septal hypertrophy, and left 
ventricular outflow tract obstruction with a 
gradient of 33 mmHg.  This raised the 
possibility that he may have hypertrophic 
obstructive cardiomyopathy as an explanation 
for his fatigue and decreased exercise 
capacity.  He has been placed on oral 
Verapamil, in hopes of improving his left 
ventricular compliance.  Unfortunately, he has 
continued to have decreased energy levels and 
worsening exertional dyspnea.  I am very 
suspicious that these symptoms may be cardiac 
in origin.  [The veteran] has requested that I 
write to you to explain his current condition.  
Please also refer to my clinic notes from 9-
10-98, and 8-21-98, and echocardiogram and 
stress test from April, 1998.

VA clinic records from January 1999 to July 2000 record blood 
pressure readings of 162/72, 162/73 and 168/60.  The veteran 
reported some substernal (SS) pain after walking two miles, 
with occasional shortness of breath, relieved within 5 to 10 
minutes of taking nitroglycerin.  

In August 2000, David E. McRay, M.D., provided the following 
opinion of the veteran's physical condition:

[The veteran] is a 74 year old male whom I 
follow for a variety of medical problems, 
including essential hypertension, gout, 
glaucoma, coronary artery disease, 
hyperlipidemia, and psoriasis.  

He had coronary artery bypass grafting of 5 
vessels done in January of 1997 and 
decompression laminectomy of L3-L4 and L4-L5 
in May of 1999.

Because of his medical problems and [his] age, 
I do not think that he is a candidate to 
return to work.  I would recommend that he be 
considered permanently and totally disabled.

Subsequent VA clinic records include a January 2001 
consultation due to hearing difficulty with anxiousness.  At 
that time, he denied complaint of chest pain and had been 
doing well otherwise.  His physical examination demonstrated 
no JVD or bruits, a clear chest to auscultation, and regular 
rate and rhythm of the heart without murmurs.  He had good 
sensation and pulses in the lower extremities.  His blood 
pressure reading was 161/68.  He was given assessments of 
arteriosclerotic cardiovascular disease (ASCVD), hypertension 
(HTN) and B12 deficiency.

On March 7, 2002, the veteran was transported to St. Mary's 
Medical Center due to a high spinal cord injury with 
inability to move his feet.  His admission record indicated 
that he reported falling backward from a boat and striking a 
ramp.  He was immediately transferred to the University of 
Tennessee Memorial Hospital with an admission diagnosis of 
C5-C7 cervical vertebral fractures with cord injury, acute 
respiratory failure, Staphylococcus aureus pneumonia, 
pneumonia secondary to anaerobic bacteria, mitral/aortic 
valve insufficiency, pulmonary collapse, osteoarthritis, 
hyperlipidemia, nodular prostate, hypertension and history of 
CABG.  He was noted to have partial quadriparesis.  He 
underwent an anterior cervical fusion and returned to the 
floor with a diagnosis of C6 facet fracture with cord 
contusion and neurologic deficits.  He later developed 
impartial quadriparesis with occasional compromise of his 
independent respiratory function requiring a tracheotomy and 
mechanical ventilation.  His hypertensive medications were 
continued.  On April 9, 20002, he experienced respiratory 
insufficiency and increased respiratory difficulty with 
decreased oxygen saturation.

A cardiology consultation report, dated April 13, 2002, noted 
that the veteran was having frequent ventricular arrhythmia, 
ventricular ectopy, and occasional non-sustained ventricular 
tachycardia.  On physical examination, he was able to open 
his eyes but unable to respond appropriately.  He had a 
tracheotomy collar and was on a ventilator.  There was no 
JVD.  Coarse breathing sounds interfered with the cardiac 
examination, but basically revealed regular rate and rhythm, 
normal S1 and S2, and a faint systolic murmur at the apex.  
There was also a systolic murmur at the left sternal border, 
and sclerotic aortic murmur at the base.  It was difficult to 
appreciate any diastolic murmurs.  His extremities revealed 
no pedal edema with pulses bilaterally symmetrical.  An EKG 
revealed sinus rhythm with left atrial enlargement, inferior 
septal infarct (age undetermined), left ventricular 
hypertrophy, and non-specific lateral JT segment changes.  An 
echocardiogram showed a global left ventricular ejection 
fraction of 55-60%.  Following further laboratory workup, he 
was given the following assessments and recommendations:

ASSESSMENT:
(1)	History of ASHD - status post 
coronary artery bypass surgery.
(2)	Moderate aortic insufficiency.
(3)	Moderate mitral regurgitation.
(4)	Hypercholesterolemia.
(5)	Hypertension.
(6)	Status post fall and C-6 fracture 
leading to quadriplegis.
(7)	Recent tracheotomy.
(8)	Waiting rehab placement.

PLAN:
(1)	Change verapamil to beta-blockers.
(2)	Restart ACE inhibitors.
(3)	Hold off on Zocor for now.
(4)	Continue aspirin if possible.
(5)	Suggest no further treatment at this time 
for frequent DVT's and occasional 
episode of AIVR and non-sustained VT 
given patient's current clinical 
status.  If ventricular arrhythmias is 
significant, recurrent or 
hemodynamically significant, will plant 
to start an antiarrythmic agent like 
Betapace.

The veteran was later transferred to Fort Sanders Regional 
Medical Center on May 16, 2002 for further treatment with 
continuation of life support devices.  On admission, he had a 
blood pressure reading of 114/78 and remained on a 
ventilator.  His cardiac examination showed regular rate and 
rhythm with no murmurs, gallops or rubs appreciated.  He was 
wearing a cervical collar and the examiner was unable to 
assess JVD or carotid upstrokes.  His telemetry revealed 
multiple premature atrial contractions and premature 
ventricular contractions, but otherwise normal sinus rhythm.  
It was noted that his hypertension was stable, but that he 
was to be placed on Metoprolol to reduce the risk of cardiac 
complications of an upcoming surgical procedure.

On May 21, 2002, the veteran underwent a cardiology 
consultation due to ventricular tachycardia.  His blood 
pressure reading was 110/70 with a pulse of 70.  His skin 
demonstrated no xanthoma or xanthelasma.  No JVD was 
appreciated although the exam was difficult because of the 
cervical collar.  He had decreased breath sounds bilaterally.  
An apical pulse was nonpalpable with no murmurs, gallops, 
clicks or rubs noted.  His abdomen showed no organomegaly, 
masses or bruits.  He had edema of the extremities with no 
pedis pulses.  The initial assessments included nonsustained 
ventricular tachycardia secondary to CAD and hypertension.  A 
subsequent echocardiogram demonstrated a left ventricular 
ejection fraction of approximately 60% with impressions of 
concentric left ventricular hypertrophy, moderate calcified 
aortic stenosis, left atrial enlargement, mild tricuspid 
regurgitation and mild pulmonary artery hypertension.  A May 
26, 2002 consultation record noted "some hypertension" on 
that day, but physical examination noted a blood pressure 
reading of 108/62.  A July 2002 chest x-ray examination noted 
that the heart size was "prominent" while a later chest x-
ray examination was interpreted as showing a "normal" heart 
and mediastinum.  A consultation that same month noted a 1/6 
systolic murmur with otherwise unremarkable heart examination 
findings.

On July 16, 2002, the veteran was admitted to Patricia Neal 
Rehabilitation Center for a comprehensive program of 
independent rehabilitation involving physical therapy, 
occupational therapy, recreational therapy, social services, 
speech therapy, neuropsychiatry and 24-hour nursing.  By the 
time of discharge, he required minimal assistance with upper 
body dressing, moderate assistance with grooming and 
supervision with feeding.

In January 2004, the veteran underwent VA heart examination 
with benefit of review of the claims folder.  He indicated 
continuation of some angina-type pain, but had not taken 
nitroglycerin in the last week.  He was confined to his bed 
due to quadriplegia.  He lived at home with his wife and 
daughter, and had some health care daily.  He arrived at 
physical examination by ambulance, and was on a stretcher.  
He had a tracheotomy tube with some upper respiratory 
congestion present.  He answered questions appropriately.  On 
examination, his heart rate was 64, respirations were 24, 
blood pressure was "126/16" and oxygen saturation was 97%.  
No JVD was noted, but there were coarse breath sounds 
bilaterally.  He had a regular rate and rhythm with no 
murmurs, heaves, or thrills.  There was a very soft systolic 
aortic murmur.  There was no lower extremity edema, and pedal 
pulses were 1+ bilaterally.  The examiner did not have 
results of an echocardiogram performed in 2002, and provided 
the following opinion regarding measuring the veteran's 
MET's:

Estimated METs are impossible due to his 
quadriplegic state and I also do feel that any 
attempt to do further diagnosis with echo or 
thallium stress test at this time is 
contraindicated due to the healing nature of 
the wound with the skin graft that he does 
have on his coccyx.  The limited time for 
which he was in my examination was difficult 
and somewhat painful and detrimental to this 
healing wound.

The examiner then offered diagnoses of status post cervical 
fracture at C6-7 resulting in quadriplegia; tracheotomy; 
hypertension; hypercholesteremia history; and status post 
five vessel CABG.  The examiner also commented that there was 
no evidence that the veteran's fall leading to his cervical 
spine injury was due to his cardiac condition.

III.  Applicable law and regulation

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  In claims 
involving the current extent of disability, the Board 
considers all the evidence of record, but reports  only the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

A.  Increased rating - coronary artery disease

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The RO has rated the veteran's CAD, status post CABG x 5, as 
30 percent disabling effective March 1, 1998.  This rating, 
under a version of Diagnostic Code 7005 revised effective 
January 12, 1998, rates arteriosclerotic heart disease 
(coronary artery disease) as follows:

With documented coronary artery disease 
resulting in:
Chronic congestive heart failure, or; 
workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent				
				100
More than one episode of acute congestive 
heart failure in the past year, or workload of 
greater than 3 METS but not greater than 5 MET's 
results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent to 50 percent					60
Workload of greater than 5 METS but not 
greater than 7 MET's results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray		
	30
Workload of greater than 7 METS but not 
greater than 10 MET's results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; 
continuous medication required			
	10

38 C.F.R. § 4.104, Diagnostic Code 7005 (1998-2004).  See 62 
Fed. Reg. 65219 (Dec. 11, 1997).

One MET (metabolic equivalent) is defined as the energy cost 
of standing quietly at rest and represents an oxygen uptake 
of 3.5 milliliters per kilogram of body weight per minute.  
38 C.F.R. § 4.104, NOTE (2) (2004).  When the level of MET's 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in MET's and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
Id.

The evidence demonstrates that the veteran underwent five-
vessel coronary artery bypass graft surgery in January 1997 
due to symptoms of exertional dyspnea with stable angina.  
Thereafter, his clinic records are replete with his denials 
of further chest pain or dyspnea until August 1998 wherein he 
reported progressive weakness and decreased exercise 
tolerance.  As noted in a VA examination report that same 
month, he had decreased his walking regimen from three to 
four miles six times per week to about three miles per week.  
His private physician Dr. Lawson suspected the cause of 
symptoms to be left ventricular hypertrophy, reduced 
diastolic compliance and a possible left ventricular 
hypertrophy based upon results of an April 1998 
echocardiogram.  

In April 1998, the veteran was capable of exercising on a 
standard Bruce protocol for a total of 9 minutes with an 
ejection left ventricular fraction of 63% measured at that 
time.  The VA examiner in August 1998 opined that the stress 
testing results indicated an equivalent of 10 MET's.  Dr. 
Lawson described the veteran as doing "quite well" on this 
exercise testing.  Thereafter, VA clinic records only 
describe some substernal chest pain after walking 
approximately 2 miles.  Unfortunately, the veteran became 
quadriplegic in March 2002 following a non-service connected 
spinal cord injury and there is no lay report of exercise 
capability subsequent to the injury.  However, a cardiology 
examination in April 2002 measured a left ejection fraction 
of 55-60% by echocardiogram with a 60% ejection fraction 
measured the next month.  In January 2004, a VA examiner 
provided opinion in this case:

Estimated METs are impossible due to his 
quadriplegic state and I also do feel that any 
attempt to do further diagnosis with echo or 
thallium stress test at this time is 
contraindicated due to the healing nature of 
the wound with the skin graft that he does 
have on his coccyx.  The limited time for 
which he was in my examination was difficult 
and somewhat painful and detrimental to this 
healing wound.

The Board finds, on the best available evidence, that the 
veteran's service connected coronary artery disease is 
manifested by a workload of greater than 5 MET's, a left 
ejection fraction of at least 55%, and no evidence of 
congestive heart failure.  VA opinion establishes that the 
veteran's April 1998 stress testing returned results 
equivalent with a workload of 10 MET's with a May 2002 
echocardiogram establishing a left ventricular ejection 
fraction of 55-60%.  There has been no medical evidence 
and/or opinion suggesting the presence of congestive heart 
failure.  The veteran's quadriplegic status following his 
spinal cord injury in March 2002 has rendered it impossible 
to estimate his current MET's, and the VA examiner in January 
2004 found that further diagnosis with echocardiogram was 
medically contraindicated.  On this evidence, the Board must 
find that the veteran has not established that he has met the 
criteria for a rating in excess of 30 percent for his service 
connected CAD.

In so deciding, the Board deems the veteran as competent to 
describe his subjective report of physical symptoms, but he 
is not deemed competent to diagnosis his medical condition or 
otherwise speak to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The schedular 
criteria in this case are based upon matters measured by 
diagnostic testing outside the knowledge of a lay person, and 
the Board does not deem the veteran capable of estimating his 
workload capacity in MET's.  The competent medical evidence 
preponderates against the claim, and there is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

B.  Increased rating - hypertension

The RO has also assigned a separate 10 percent rating for the 
veteran's service connected hypertension as of January 12, 
1998.  Effective on January 12, 1998, VA revised the criteria 
for evaluating hypertension.  62 Fed. Reg. 65207 (Dec. 11, 
1997).  His 10 percent rating under Diagnostic Code 7101 
contemplates diastolic pressure predominantly 100 or more; 
systolic pressure predominantly 160 or more; or minimum 
evaluation for an individual with a history of diastolic 
pressure of 100 or more who requires continuous medication 
for control.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1998-
2004).  The next higher 30 percent rating is warranted where 
diastolic pressure is 110 or more; or systolic pressure is 
predominantly 200 or more.

The veteran claims entitlement to a higher rating for his 
hypertension.  The clinic records and examination reports of 
record do not record a single instance where diastolic 
pressure was 110 or more or systolic pressure was 200 or 
more.  There is also no lay report of blood pressure readings 
meeting or exceeding these measurements of diastolic and 
systolic pressure.  The Board must find, therefore, that the 
preponderance of the evidence establishes that the veteran's 
hypertension is manifested by diastolic pressure 
predominantly less than 110 and systolic pressures 
predominantly less than 200.  There is no doubt of material 
fact to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  The claim of entitlement to a rating 
in excess of 10 percent for hypertension, therefore, is 
denied.

C.  Aid and attendance

Special monthly compensation is payable to a veteran whose 
service-connected disabilities  leave him/her so helpless as 
to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(l) (West 2002); 38 C.F.R. § 3.350(b)(3) (2004).  The 
basic criteria for determining the need for regular aid and 
attendance include the inability of the veteran to dress 
himself or to keep himself ordinarily clean and presentable; 
frequent need for adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (not including the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.), inability of the veteran to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  
38 C.F.R. § 3.352(a) (2004).  VA must consider all the 
factors in determining eligibility, but at least one of the 
criteria must be present before eligibility for special 
monthly compensation can be considered.  See Prejean v. West, 
13 Vet. App. 444, 448 (2000); Turco v. Brown, 9 Vet. App. 
222, 225 (1996).

The veteran, in his current condition, is undoubtedly unable 
to care for himself due to his status post spinal cord injury 
with quadriplegia.  However, the question before the Board is 
whether his service connected disabilities render him so 
disabled as to require regular aid and attendance.  He holds 
30 percent rating for his service connected CAD and 
arteriosclerosis, status post CABG x 5 and a 10 percent 
rating for his hypertension.  His other service connected 
disabilities of atrophic rhinitis, syncope, Paget's Disease, 
graft site scar extending from the left medial mid-thigh to 
the distal left lower leg, and graft site scar of the right 
lower leg are rated as non-compensably disabling.

Prior to the non-service connected spinal cord injury that 
occurred in March 2002, the veteran's private and VA clinic 
records, as well as the multiple VA examination reports, 
clearly reflect that the veteran's service connected 
disabilities did not prevent him from performing his 
activities of daily living nor interfere in any significant 
way with any of the activities described in 38 C.F.R. 
§ 3.352(a).  In this respect, he was shown to be walking for 
exercise on a regular basis with no significant dysfunction 
of his upper and lower extremities.  His private medical 
records establish the onset of his current quadriplegia and 
respiratory dysfunction to a non-service connected spinal 
cord incurred in March 2002.  This evidence clearly separates 
the effects of service connected and non-service connected 
disabilities with regard to his current inability to care for 
himself, see generally Mittleider v. West, 11 Vet. App. 181 
(1998), and there is no doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

In so holding, the Board is cognizant of the veteran's 
argument that the fall leading to his quadriplegic state 
stemmed from CAD-related syncope episode.  A Board decision 
dated August 2004 denied this claim of service connection, 
and the issue is deemed res adjudicata.  There is no 
competent evidence of record that suggests that the veteran's 
service connected disabilities render him so helpless as to 
require regular aid and attendance of another.  His well-
intentioned belief that his current need for aid and 
attendance benefits is caused by his service connected 
disabilities holds no probative value in this case.  See 
Espiritu, 2 Vet. App. 492 (1992).

The Board has also considered whether the veteran would be 
entitled to housebound benefits.  To be considered for 
housebound benefits, the veteran must have one of 


his service connected disabilities rated as 100% disabling.  
38 C.F.R. § 3.350(i) (2004).  The veteran does not meet the 
prerequisite schedular rating of having at least one service 
connected disability rated as 100% disabling, and no further 
consideration may be given to this aspect of his claim.  
Accordingly, the Board finds, by a preponderance of the 
evidence that the veteran's service connected disabilities to 
not render him so helpless as to require aid and attendance, 
and that he does not have at least one service connected 
disability rated as 100 percent disabling to be considered 
for housebound benefits.  The claim of entitlement to special 
monthly compensation due to the need for aid and attendance 
or by reason of being housebound must be denied.

IV.  Extraschedular consideration

Finally, the Board does not find that the appellant's service 
connected disabilities, when considered either singly or 
combined, present such an unusual or exceptional disability 
picture as to require referral of the claim by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service.  See Bagwell v. Brown, 9 Vet.App. 337 (1996).  In 
this respect, 38 C.F.R. § 3.321(b)(1) provides that an 
extraschedular evaluation may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  Prior to the March 2002 
spinal cord injury, the veteran's treating physicians 
determined that the veteran's CAD, status post CABG, did not 
prevent him from returning to work as a emergency dispatcher.  
He was terminated from work due to non-service connected 
psychiatric/psychological reasons.  His current bedridden 
status is not associated with service connected disability, 
and he has not required frequent hospitalizations for care of 
his service connected disabilities.  As such, the Board finds 
no basis for further action on this question.  VAOPGCPREC 6-
96 (1996).




ORDER

An increased rating for coronary artery disease with 
arteriosclerosis, status post coronary artery bypass graft, 
is denied.

An increased rating for hypertension is denied.

Entitlement to special monthly compensation due to the need 
for aid and attendance or by reason of being housebound is 
denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


